Earl Warren: Number 154, Manuel D. Talley versus California. Mr. Wirin.
A. L. Wirin: Mr. Chief Justice and may it please the Court. This case comes from Los Angeles also or I wouldn't be here, entirely different case than the former one. It involves an ordinance -- an ordinance of the City of Los Angeles, the text of which appears of Appendix A to our opening brief, our white brief and the constitutionality of which we challenge as applied. This case involving the First Amendment as absorbed by the Fourteenth, so that perhaps it can be said this doesn't involve due process, certainly not due process procedurally but involved the Due Process Clause in the Fourteenth Amendment which incorporates the -- the guarantees in the First Amendment. I invite Your Honors' attention to the ordinance. It is a quite brief. It appears in the lower half of page 35 of our opening brief and I invite your attention to page 35, I invite your attention because I shall want to be arguing in a moment about the sweep and breadth of this ordinance. We feel that it was written not with fine pen, to borrow a phrase to one of the Your Honors, by with a written -- with a wide broom and sweeps in conduct which that Constitution protects. It provides that no person shall distribute any handbill. I -- I shall interrupt myself as I read it if I may, because any handbill means non-commercial as well as commercial, political as well as commercial, no person shall distribute any handbill clear, in the street, the public places, not at all. On the face of it, the ordinance proscribes the distribution of any handbill in any place under any circumstances except where that handbill complies with certain conditions and these conditions are set forth in sub sections A and B. These conditions are that both the person who writes it or prints it or who is responsible for it or manufactures it. I would -- we think that (a) prefers to the author of what appears in the leaflet and (b) reaches the distributors or that everybody has reached the person who carved the thing to be distributed. Now, they must place their name and address both of them in the conjunctive upon this leaflet in order to comply with the -- the regulation in Los Angeles. And if it turns out that the -- that either of the -- either the distributor or the author is a boundary association like a labor union or a club which is come -- and says here about a personal club had -- had a factitious name that is not the name of the real person then there must be posted on the leaflet the true names and addresses of the owners, managers or agents of the persons sponsoring the said handbill. Now, I have said that we are attacking the ordinance as applied and so let us look at the handbills which constituted the offense in this case, they appear in the record at 17 and 18. They are two of them; one that is 17 and the other is 18 and you will notice that it's of course not a commercial handbill but if a handbill dealing with the troubling and the controversial matter of a proper race relations and treatment of racial groups. The ordinance distributed at a market urges a boycott of that market. I say the ordinance, I mean the leaflet because as the leaflet recites in the second or third paragraph. Well, the leaflets is written or simply by a very simple person and very simply it begins by saying, "We are boycotting the so and so market," and ask the question why, they didn't give us a reason because that the market carries goods which come from manufacturers that do not offer equal employment opportunities to Negroes, Mexicans and Orientals. And then, the leaflet concludes with the announcement prior to the appearance of the names of various manufacturers or producers that discriminate racially. The leaflet we cite National Consumers Mobilization is boycotting all these firms as part of its program for fair employment. Leaflet number -- second leaflet which appears on 18 is somewhat in the same general category. It's a modest invitation to its -- for support. I say modest because it urges persons to send money, 25 cents a month to this group, to support its program and had a place for the signature of the person who is willing to either do that or at least expresses his support and the person who received that leaflet and agrees with the sentiments expressed in it, sentiment being I believe that every man should have an equal opportunity for employment, no matter what its race, religion of place of birth may send in his moral support or as well as his -- as well as his modest contribution. Now, Your Honors, central to the issue in this case is a large and fascinating historic and current problem as to the place of anonymity in American life, in American literature and in American publications.
Speaker: Before we proceed to that --
A. L. Wirin: Yes, Your Honor.
Speaker: -- who is the petitioner dealing with it?
A. L. Wirin: The petitioner is -- was convicted for distributing these leaflets. The name is Kalven.
Speaker: He is not -- he is not the person that carried by A of section --
A. L. Wirin: Well, we think he is.
Speaker: Apparently a writer of the file --
A. L. Wirin: Well, we -- I intent to come that later but I will answer it right now.
Speaker: Come -- come to it later.
A. L. Wirin: No. No – now is better than later. The record in this case -- as to what happens entirely is the most -- is the most neither of record it just couple -- couple of pages and it consists essentially of the leaflet being introduced into evidence and a showing that the defendant was distributing the leaflet and that was it. Now, it is true that the respondent makes the argument that so far as A is concern, and so far as the right of anonymity. If any, of an author, the defendant is not in the shoes of an author and therefore may not raise the question. Now our answer is -- is quickly this; in the first place, a reading of the leaflet discloses that a distributor might very well be the author, this isn't the a profound -- these leaflets aren't profound the treats, it's in philosophy or essays so that, it's unlikely that they -- that the person who does the menial work of distributing wouldn't be the author. Moreover, we think that since this leaflet strikes that of distributor and makes him liable, guilt -- makes him guilty. Whether the distributor or the author doesn't make the disclosure which the ordinance requires, that therefore, the distributor in this case, the defendant charged with a crime is in a position to raise the broad societal rights which are at issue and may as the seller of books in the Smith versus California, just decided by this Court, protect the -- will protect the authors right to anonymity as well as his owner. But in any event, to be specific about it, the only person charged with offense is the defendant whose conduct consisted of distributing this leaflet. Now, I'm about to say that there is involved in this case and the briefs contain very obvious -- contain interesting in the respondent brief very colorful dissertations on the -- on the nature and the right of anonymity. In this case, the right of anonymity and its abstract and in its absolute is not involved because Your Honors will see if you will might trouble you to look again at page 17 and 18, that the distributor -- that this leaflet makes no claim of complete anonymity. On the contrary at the (Inaudible) of the first leaflet, there appears the name of a group, there appears an address not a resident address to be sure, but a post office address as well as telephone number. And the same appeared also on leaflet number -- on second leaflet which appears in the record at 18. So, the question which is to be decided as we view it in this case is not broadly and in the abstract and in vacuum the right to complete anonymity, but whether or not, the partial and anonymity to which this petitioner resorted was warranted and is protected by the Constitution under the particular circumstances in this case.
Charles E. Whittaker: I thought you have -- I thought know what that means?
A. L. Wirin: Well, we do --
Charles E. Whittaker: Neither one or the (Inaudible)
A. L. Wirin: Alright. When I think partial anonymity, I mean this; if it were completely anonymous, the reader of the document would have no way of locating the author or the distributor to be completely anonymous. That is once the distribution was completed, but in this instance, one who desires to communicate with the distributor certainly or with the author may do so and he may do so by picking up a telephone and communicating with him or he may do so by using the mail in order to do so. And I shall urge upon, Your Honors tomorrow morning that in this case, the critical distinction, the defendant being unwilling to indicate where he lives was completely warranted because under the circumstances of this distribution in Los Angeles at that time, for him to have this distributed this leaflet and indicated where he lives, may have meant an invitation of bricks thrown through the door of his home. And therefore, under the circumstances, the partial anonymity to which he resorted was a justified and protected by the Constitution.